PER CURIAM.
Williams complains of Parole and Probation Commission action setting her presumptive parole release date based on parole guidelines adopted subsequent to the date of her offense. We again approve the procedure applied as not being violative of the proscription against ex post facto laws and affirm the commission’s order. See Overfield v. Florida Parole and Probation Commission, 418 So.2d 321 (Fla. 1st DCA 1982) and May v. Florida Parole and Probation Commission, 424 So.2d 122 (Fla. 1st DCA 1982).
AFFIRMED.
MILLS and WIGGINTON, JJ., concur.
ERVIN, J., dissents with opinion.